Case 1:09-cr-20536-TLL-PTM ECF No. 895 filed 07/10/20               PageID.3707       Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case No. 09-20536-13

v.                                                          Honorable Thomas L. Ludington

JOHNNY WALKER,

                  Defendant.
_______________________________________/

      ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
                      COMPASSIONATE RELEASE

       On August 5, 2010, Defendant was indicted by a grand jury for one count of conspiracy to

distribute cocaine; one count conspiracy to distribute heroin; and forfeiture allegations. ECF No.

182. On March 24, 2011, he pled guilty to conspiracy to distribute cocaine. ECF Nos. 344; 345;

374. He was sentenced on July 14, 2011 to 90 months incarceration and 4 years of supervised

release. ECF No. 413. On October 24, 2019, he was sentenced for violating his supervised release

conditions to 12 months incarceration, consecutive to a sentence he was currently serving with the

Michigan Department of Corrections. ECF No. 889.

       Defendant has filed two pro se motions for compassionate release. The first motion was

postmarked on May 1, 2020, but due to mail delays caused by COVID-19, it was docketed on July

7, 2020. ECF No. 894. On May 15, 2020, Defendant mailed a second motion for compassionate

release, but due to mail delays due to COVID-19, it was not docketed until June 2, 2020. ECF No.

891. The May 15, 2020 motion was denied without prejudice for Defendant’s failure to exhaust

his administrative remedies on June 18, 2020. ECF No. 893. Defendant’s May 1, 2020 motion will

now be addressed.
Case 1:09-cr-20536-TLL-PTM ECF No. 895 filed 07/10/20                            PageID.3708          Page 2 of 4




                                                         I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:09-cr-20536-TLL-PTM ECF No. 895 filed 07/10/20                  PageID.3709       Page 3 of 4




                                                 II.

        Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A) which

provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i)

        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant does not offer any evidence that he has

sought to exhaust his administrative remedies through BOP. The Court is aware of the time

sensitive nature of Defendant’s request. However, the Sixth Circuit, has clearly stated that

Defendants must first seek release from the Bureau of Prisons rather than come directly to the

courts. Defendant’s motion for compassionate release will be denied without prejudice due to his

failure to exhaust his administrative remedies with the BOP.

                                                -3-
Case 1:09-cr-20536-TLL-PTM ECF No. 895 filed 07/10/20                                      PageID.3710   Page 4 of 4



       Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 894, is DENIED WITHOUT PREJUDICE.


Dated: July 10, 2020                                                          s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge


                                                 PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to
                       Johnny Walker #42444‐039, MILAN FEDERAL CORRECTIONAL
                       INSTITUTION, Inmate Mail/Parcels, P.O. BOX 1000, MILAN, MI 48160 by
                       first class U.S. mail on July 10, 2020.

                                                       s/Kelly Winslow
                                                       KELLY WINSLOW, Case Manager




                                                           -4-
